11TH COURT OF APPEALS
                                  EASTLAND, TEXAS
                                      JUDGMENT

The State of Texas,                            * From the 441st District
                                                 Court of Midland County,
                                                 Trial Court No. CR41353.

Vs. No. 11-13-00198-CR                         * June 5, 2014

Gregory Alan White,                            * Memorandum Opinion by Willson, J.
                                                 (Panel consists of: Wright, C.J.,
                                                 Willson, J., and Bailey, J.)

      This court has inspected the record in this cause and concludes that there is
no error in the order below. Therefore, in accordance with this court’s opinion,
the order of the trial court is in all things affirmed. The costs incurred by reason
of this appeal are taxed against the State of Texas.